DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
As per the amendment, all claims will now be considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eilers (US 3,772,893) in view of Nachtman et al (US 5,082,500).
As to claim 1, Eilers discloses a method of rendering ground substantially impermeable to water (col 1 ln 1-6; present invention concerns technology for stealing soil, especially improving soil for agronomic practices and creating water barriers in soil masses) comprising the steps of: providing a composition comprising (col 8 ln 10-35 
As to claim 2; Eilers in view of Nachtman discloses a method of claim 1 as discussed. Although both Eilers (col 1 ln 50-55; Suitable clays include, for example, bentonite) and Nachtman (col 3 ln 22-35; giving examples of clays to be used); neither particularly discloses wherein the bentonite clay comprises 16 Wyoming bentonite clay. However, it would have been obvious to a person having ordinary skill in the art to know that a Wyoming bentonite clay can also be used depending on availability and properties through routine experimentation.
As to claim 3; Eilers in view of Nachtman discloses a method of claim 1 as discussed. Eilers further discloses wherein the super absorbent polymer comprises granulated polyacrylamide (col 8 ln 10-35; crosslinked polyacrylamide being about 2,500 ppm crosslinked and ranging in size from about 100 to 325 mesh).
As to claim 4; Eilers in view of Nachtman discloses a method of claim 1 as discussed. Nachtman further discloses the use of hydroxyethyl cellulose (col 3 ln 5-15; giving examples of commercially available hydroxyethyl celluloses). Although neither Eilers nor Nachtman discloses a polysaccharide comprises granulated carboxy methyl cellulose; it would have been obvious to a person having ordinary skill in the art to use a carboxy methyl cellulose also through routine experimentation depending on availability and properties desired.
As to claim 5; Eilers in view of Nachtman discloses a method of claim 1 as discussed. Eilers further discloses wherein the polymer flocculant comprises a granulated high-performance polymer flocculant (col 8 ln 10-35; linear polyacrylamide having a molecular weight of over 2 million and 100-325 mesh).
As to claim 7, Eilers in view of Nachtman discloses a method of claim 1 as discussed. Eilers further discloses wherein the superabsorbent polymer comprises polyacrylamide (col 8 ln 10-35; cross linked polyacrylamide and col 7 ln 58-60; water swellable cross linked polymers), neither Eilers nor Nachtman specifically discloses wherein the kit comprises 71-73 percent by weight bentonite clay, 7-8 percent by weight polyacrylamide, 12-13 percent by weight polysaccharide, and 7-9 percent by weight polymer flocculant. However, both Eilers (col 8 ln 10-35; showing an example composition) and Nachtman (col 2 ln 20-55 showing various compositions) disclose compositions that can be used; it would have been obvious to a person having ordinary skill in the art to obtain through routine experimentation an example of 71-73 percent by weight bentonite clay, 7-8 percent by weight polyacrylamide, 12-13 percent by weight polysaccharide, and 7-9 percent by weight polymer flocculant.
As to claim 8; Eilers in view of Nachtman discloses a method of claim 1 as disclosed. Both Eilers (col 7 ln 20-25; layer may be formed by spreading a mixture of lattice clay and polymer solids on the soil and tilling them into place) and Nachtman (col 1 ln 65-col 2 ln 5; showing a description of the method) disclose methods of application; but neither Eilers nor Nachtman specifically disclose wherein the bentonite clay is applied to the ground first, the super absorbent polymer is applied to the ground second, the polysaccharide is applied to the ground third, and the polymer flocculant is applied to the ground fourth. However, it would have been obvious to a person having ordinary skill in the art to know that the formulations disclosed by Eilers and Nachtman can be deployed for use in the manner mentioned through routine experimentation.
As to claim 9; Eilers discloses a method of making a body of water (col 1 ln 1-6; present invention concerns technology for stealing soil, especially improving soil for agronomic practices and creating water barriers in soil masses) comprising the following steps in order providing a bed of soil ground (col 7 ln 20-25; layer may be formed by spreading a mixture of lattice clay and polymer solids on the soil and tilling them into place); applying bentonite clay (col 8 ln 10-35; clay (200 mesh bentonite meeting API Standard 10A)); polyacrylamide (col 8 ln 10-35; cross linked polyacrylamide and col 7 ln 58-60; water swellable cross linked polymers); a polymer flocculant (col 8 ln 10-35; linear polyacrylamide; this is a flocculant as shown in attached Wikipedia article). Eilers does not disclose the use of polysaccharides as a component in the mixture. However Nachtman discloses a composition to form a water impermeable layer (col 1 ln 10-20; present invention relates to a sprayable composition comprising a water soluble polymer and clay to form a protective water resistant layer) that discloses the use of a polysaccharide (col 1 ln 54-55; composition comprises a water soluble polymer such as a cellulosic polymer). As both Eilers and Nachtman disclose methods of making compositions using clay and polymer to form water impermeable compositions; it would have been obvious to a person having ordinary skill in the art to use through routine experimentation the polysaccharide disclosed by Nachtman in the composition described by Eilers as it would have better properties (Nachtman col 1 ln 40-45; reduces volatile emissions and controls odor). Neither Eilers nor Nachtman specifically discloses wherein applying about 2000 to 3000 pounds of bentonite clay to the bed per acre of soil; applying about 200 pounds of polyacrylamide to the bed per acre of soil; applying about 350 pounds of a polysaccharide to the bed per acre of soil; applying 
As to claim 10; Eilers in view of Nachtman discloses a method of claim 9 as discussed. Eilers further discloses further comprising the step of compacting the soil (abstract, compacted in an area desired to be sealed).
As to claim 11; Eilers in view of Nachtman discloses a method of claim 10 as discussed. Eilers further discloses further comprising the step of filling the bed of soil with water (Table I showing results of filling the composition with water to measure the seepage).
As to claim 12; Eilers in view of Nachtman discloses a method of claim 9 as discussed. Eilers further discloses the polyacrylamide comprises granulated polyacrylamide (col 8 ln 10-35; crosslinked polyacrylamide being about 2,500 ppm crosslinked and ranging in size from about 100 to 325 mesh); the polymer flocculant comprises a granulated high-performance polymer flocculant (col 8 ln 10-35; linear .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilers in view of Nachtman as applied to claim 1 above, and further in view of Sessions (US 5,254,301).
As to claim 6; Eilers in view of Nachtman discloses a method of claim 1 as discussed. Neither Eilers nor Nachtman discloses a polymer flocculant comprises 2- .

Claims 13, 17,  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eilers (US 3,772,893) in view of Nachtman et al (US 5,082,500) and Buhr et al (US 7,695,215)
As to claim 13, step (a) Eilers discloses a method of rendering ground substantially impermeable to water (col 1 ln 1-6; present invention concerns technology for stealing soil, especially improving soil for agronomic practices and creating water barriers in soil masses) comprising the steps of: providing a composition comprising (col 8 ln 10-35 showing an example of a composition) bentonite clay(col 8 ln 10-35; clay (200 mesh bentonite meeting API Standard 10A)), a super absorbent polymer(col 8 ln 10-35; cross linked polyacrylamide and col 7 ln 58-60; water swellable cross linked 
As to steps (b) and (c), Buhr et al discloses providing a delivery apparatus comprising a watercraft 12 and a spreader device 68 carried on the watercraft and adapted for dispensing the kit materials into the pond or lake; and positioning the watercraft 12 on the water and dispensing the kit materials into the pond or lake via the 
	
As to claim 17, both Eilers (col 7 ln 20-25; layer may be formed by spreading a mixture of lattice clay and polymer solids on the soil and tilling them into place) and Nachtman (col 1 ln 65-col 2 ln 5; showing a description of the method) disclose methods of application; but neither Eilers nor Nachtman specifically disclose wherein the bentonite clay is applied to the ground first, the super absorbent polymer is applied to the ground second, the polysaccharide is applied to the ground third, and the polymer flocculant is applied to the ground fourth. However, it would have been obvious to a person having ordinary skill in the art to know that the formulations disclosed by Eilers and Nachtman can be deployed for use in the manner mentioned through routine experimentation.
As to claim 18, Eilers discloses a method of making a body of water (col 1 ln 1-6; present invention concerns technology for stealing soil, especially improving soil for agronomic practices and creating water barriers in soil masses) comprising the following steps in order providing a bed of soil ground (col 7 ln 20-25; layer may be formed by spreading a mixture of lattice clay and polymer solids on the soil and tilling them into place); applying bentonite clay (col 8 ln 10-35; clay (200 mesh bentonite meeting API Standard 10A)); polyacrylamide (col 8 ln 10-35; cross linked polyacrylamide and col 7 ln 58-60; water swellable cross linked polymers); a polymer flocculant (col 8 ln 10-35; linear polyacrylamide; this is a flocculant as shown in attached Wikipedia article). Eilers .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilers in view of Nachtman and Buhr et al as applied to claim 13 above, and further in view of
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilers in view of Nachtman and Buhr et al as applied to claim 13 above, and further in view of Kost et al (US 5,988,534.  
As to claim 14, Eilers in view of Nachtman and Buhr et al discloses all that is claimed except for the hopper having a cover member.  Buhr et al discloses the hopper 18.  Kost et al discloses a cover (col. 6, lines 59-62) for a hopper 190.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cover for a hopper as disclosed by Kost et al, since doing so provides the expected benefit of covering a hopper so as to protect materials that may be in hopper. 
	
As to claim 15, Buhr further discloses the use of a global positioning system (see col. 8, lines 10-57).  Such global positioning system capable of being operatively connected to the hopper.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a global positioning system as disclosed by Buhr, since doing so provides the expected benefit of tracking movements of the vessel as well as spreading information.
	
As to claim 20; Eilers in view of Nachtman and Buhr discloses all that is claimed except for the polymer flocculant comprises 2- Propenoic Acid, polymer with 2-.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or suggest the specific dispensing rates as recited in claim 19.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL